CONTINUATION SHEET

Continuation of Box 12:
Applicant's arguments filed December 14, 2021, have been fully considered but they are not persuasive.  In the paragraph bridging pages 4 and 5 of the Remarks, Applicant asserts that the only enzyme with beta-glucuronidase activity from Brachyspira pilosicoli disclosed along the present specification is the beta-glucuronidase with SEQ ID NO:1.  On page 5, second paragraph of the Remarks, Applicant asserts that the person of ordinary skill in the art would have understood that the described enzyme (BGTurbo) in the examples must have had the identified SEQ ID NO:1 as it was the only enzyme with beta-glucuronidase activity from Brachyspira pilosicoli.  The Examiner respectfully disagrees since page 4, lines 12-17 of the originally filed specification teaches that in a “preferred embodiment”, the beta-glucuronidase enzyme has the amino acid sequence shown in SEQ ID NO:1, as well as teaching that “preferably,” the mutant enzyme with beta-glucuronidase activity sharing at least an 80% of identity with the sequence defined in SEQ ID NO:1.  The teaching of these preferred embodiments in the specification does not explicitly set forth that an enzyme with beta-glucuronidase activity from Brachyspira pilosicoli must have the sequence defined in SEQ ID NO:1.  Moreover, since they are preferred embodiments, then the skilled artisan would not assume that the BGTurbo enzyme of the examples of the specification is directed to one of these preferred embodiments.  
Furthermore, a mutant enzyme still reads on an ‘enzyme with β-glucuronidase activity from Brachyspira pilosicoli,’ as the genetic engineering can be performed on B. pilosicoli to obtain the mutant enzyme.  In defining the term “enzyme,” the originally filed specification or recombinant, obtained from any method of genetic engineering known in the state of the art” (page 6, lines 10-13; emphasis added).  Therefore, contrary to Applicant’s assertion, the person of ordinary skill in the art would not have understood that the enzyme of the examples, BGTurbo, necessarily has the amino acid sequence shown in SEQ ID NO:1.  Instead, the person of ordinary skill in the art would have understood that the enzyme of the examples (BGTurbo) might be of the preferred embodiment of having the amino acid sequence shown in SEQ ID NO:1, might be a recombinant enzyme, and might be of the preferred embodiment of having amino acid sequence sharing at least an 80% of identify with the amino acid sequence shown in SEQ ID NO:1.
Additional arguments assume entry of the Declaration under 37 C.F.R. 1.132 filed December 14, 2021.  However, the Declaration under 37 C.F.R. 1.132 filed December 14, 2021, cannot be considered at this after final stage of prosecution.  The Declaration would raise new issues since it would require a reevaluation of Kura Biotec (“Beta-glucuronidases: The New Generation, BGTurbo.” Archived August 16, 2016. Retrieved from Archive.org on December 3, 2018: <URL: https://web.archive.org/web/20160816053619/http://www.kurabiotec.com:80/products/bgluc-newgeneration/>. Listed on IDS filed 11/4/19) cited as prior art in the Nonfinal Office Action mailed April 15, 2021.  See pages 4-10 of the Nonfinal Office Action for the rejections under 35 U.S.C. 103 citing Kura Biotec as a secondary reference.  
Kura Biotec was cited in the Nonfinal Office Action for teaching BGTurboTM as a beta-glucuronidase (page 6, last paragraph of Nonfinal Office Action).  As stated in the Final Office TM of Kura Biotec, as purported in the Remarks filed in response to the Nonfinal Office Action (page 8, second paragraph of Remarks filed 7/15/21).  The BGTurboTM of Kura Biotec is one and the same as the BGTurbo disclosed in the examples of the specification, the first instance of which is disclosed in Example 2 as “BGTurboTM” (page 13, last paragraph).  If the Declaration filed December 14, 2021, is entered, then it would require reconsideration of Kura Biotec for its teaching of BGTurboTM.  Though Kura Biotec does not disclose that the BGTurboTM has the amino acid sequence as set forth in SEQ ID NO:1 recited in instant claim 1, the claiming of an unknown property (in this case, the amino acid sequence) which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP 2112(I).
Since the Declaration has not been entered, then the rejections of record must be maintained.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                   

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651